Fourth Court of Appeals
                                  San Antonio, Texas
                                       September 2, 2021

                                     No. 04-21-00072-CR

                                 Christian William PFISTER,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                From the County Court At Law No 2, Guadalupe County, Texas
                               Trial Court No. CCL-20-0273
                          Honorable Frank Follis, Judge Presiding


                                        ORDER

       On June 30, 2021, this court’s opinion dismissing this appeal issued. On July 14, 2021,
appellant filed a pro se motion to reinstate the case. Appellant is represented by Susan Schoon.
In Texas, appellants do not have a right to hybrid representation. Rudd v. State, 616 S.W.2d 623,
625 (Tex. Crim. App. 1981). Therefore, appellant’s motion is DENIED.




                                                    _________________________________
                                                    Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of September, 2021.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court